I concur in the judgment and opinion reversing the judgment of the trial court and allowing appellee/cross-appellant's claim for attorney fees, but *Page 26 
would add the following. Appellant's first and second assignments of error assert that the trial court erred in holding that a party may recover on a contract with a municipal corporation despite noncompliance with mandatory legislative requirements, and that the trial court further erred in holding that appellant was estopped from asserting lack of compliance with legislative requirements as a defense.
Section 57 of the Portsmouth City Charter provided, at all times pertinent herein, as follows:
"No contract, agreement, or other obligation, involving the expenditure of money out of appropriations made by the Council,shall be entered into, nor shall any order for such expenditure be valid unless the City Auditor shall first certify to theCouncil that the money required for such contract, agreement or obligation is in the Treasury to the credit of the appropriation from which it is to be drawn, and that it is otherwise unencumbered. The certificate of the City Auditor shall be filed and made a matter of record in his office, and the sum so certified as being in the Treasury shall not thereafter be considered unencumbered until the City is discharged from the contract, agreement, or obligation." (Emphasis added.)
In the case at bar, a former city councilman, as well as appellee, testified that on February 17, 1980, a majority of Portsmouth City Council entered into a contract wherein appellee was to provide legal counsel to Portsmouth City Council at the rate of $100 per hour plus expenses. On February 20, 1980 at approximately 7:00 p.m., the Portsmouth City Council passed an ordinance which provided "[t]hat the Mayor and the members of the City Council of the City of Portsmouth, Ohio, engage special legal counsel to represent them in cases requiring legal counsel." On February 21, 1980 at 4:17 p.m., appellant secured an injunction prohibiting implementation of the aforementioned ordinance.
In Pedler v. Aetna Life Ins. Co. (1986), 23 Ohio St. 3d 7, 23
OBR 6, 490 N.E.2d 605, the Supreme Court of Ohio held as follows with respect to the doctrine of equitable estoppel:
"* * * [I]t is essential to the application of the principles of equitable estoppel that the person claiming to have been influenced by the conduct or declarations of another party to his injury should have been destitute of knowledge of the facts, or at least * * * of any convenient and available means of acquiring such knowledge, for if he lacks such knowledge he is bound to exercise reasonable diligence to obtain it.
"Obviously, a party who acts with full knowledge of the truth has not been misled and cannot claim estoppel. Hence, there canbe no estoppel where the *Page 27 party claiming it is chargeable with knowledge of the facts, aswhere he either knows the facts or is in a position to knowthem or the circumstances are such that he should have known them; or where the circumstances surrounding the transaction are sufficient to put a person of ordinary prudence on inquiry which would have disclosed the facts * * *." (Emphasis sic.)
In the case at bar, Councilman Price admitted that he and the other council members knew or should have known of the requirements of Section 57 of the Portsmouth City Charter. Appellee indicated that he had reviewed the charter prior to the council meeting of February 20, 1980. Here, the cases relied upon by appellee and the Franklin County Court of Appeals are inapposite to the peculiar factual circumstances involved. See,e.g., Youngstown v. First National Bank (1922), 106 Ohio St. 563,140 N.E. 176; State, ex rel. Corrigan, v. Seminatore
(1981), 66 Ohio St. 2d 459, 20 O.O.3d 388, 423 N.E.2d 105; andCahn v. Huntington (1972), 29 N.Y.2d 451, 328 N.Y.S.2d 672,278 N.E.2d 908. The "estoppel" relied upon by the several courts in this matter as well as the dissenting opinion herein emphasize that any action on the part of the city council members to obtain an auditor's certificate pursuant to Section 57 of the Portsmouth City Charter would have resulted in the council members acting in contempt of the February 21, 1980 injunction secured by the Portsmouth City Solicitor. However, the ordinance reflecting the February 17, 1980 contract for employment of attorney services to be provided by appellee was passed by the city council on February 20, 1980, when no injunction was in effect.
From the manifest language of Section 57 of the Portsmouth City Charter, no contract agreement could be entered into without "first" acquiring the auditor's certificate, i.e., an auditor's certificate was required PRIOR TO the passage of the ordinance herein and prior to the agreement that appellee and Price claimed to have arisen on February 17, 1980. At each of these times, there was no injunction prohibiting appellee and the city council members from securing the certificate. Moreover, such members admittedly knew or should have known of this charter requirement. Pedler, supra. When there is an entire absence of authority to act originally, there can be no room for an estoppel to arise afterwards. West v. Bentleyville (1987),42 Ohio App. 3d 95, 536 N.E.2d 401; Louisville  Nashville RR. Co.v. Cincinnati (1907), 76 Ohio St. 481, 507, 81 N.E. 983, 989. Therefore, although any post-agreement "ratification" would have necessitated an auditor's certificate which was precluded by the February 21, 1980 injunction, in that the manifest language of the applicable ordinance required an auditor's certificate prior to the "entering into" of the agreement for employment of appellee and the ordinance *Page 28 
recognizing that agreement, there was a complete absence of authority on the part of city council to act originally and appellee's estoppel argument must fail. West, supra; Louisville Nashville RR. Co., supra.
For the foregoing reasons, I concur in the reversal of the judgment of the trial court herein.